Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings filed 9/25/19 are accepted.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokieda et al 2009/0162247 teach (Figure 1) a sample conveyor system with belts 210, whose sampler unit 100 has an emergency-test sample loader 109 (Figure 3).  However, such does not includes the particular defined (feeding, advancing, recovery, to-be-tested, emergency and return) tracks that are arranged as called for in Applicant’s claim 1.
Kuwano et al 2010/0248293 teach (Figure 3) a sample feed track 43, and test tracks 25,35 that are perpendicular t the sample feed track 43.  Priority of testing is employed (Para 171).  There are before 41 and after 42 tracks.  However, such does not includes the particular defined (feeding, advancing, recovery, to-be-tested, emergency and return) tracks that are arranged as called for in Applicant’s claim 1.
Pollack 2015/0241458 teach (Figure 4B) a sample deliver system that employs XYZ axes, and makes reference to prioritizing (Para 50).  However, such does not includes the particular defined (feeding, advancing, recovery, to-be-tested, emergency and return) tracks that are arranged as called for in Applicant’s claim 1.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861